Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.

Allowable Subject Matter
 	Claims 11-14 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: receiving a single downlink control information (DCI) for scheduling a plurality of UL data signals; transmitting the plurality of UL data signals in a UL transmission period, the plurality of UL data signals being consecutive UL data signals; controlling transmission of the plurality of UL data signals, after the listening, based on a result of the listening; and receiving first information about an offset from a starting position of a subframe, second information about an offset between a subframe for receiving the DCI and one or a plurality of subframes to which the UL data signals are scheduled, and information about a duration of the listening, wherein the terminal controls the duration of the listening based on information about the duration of the listening, and the terminal determines a timing of the UL transmission period based on the first information, and the terminal controls to make an end-of-listening timing the same among a plurality of terminals in which a transmission of the UL data signals are scheduled in a same subframe, as substantially recited in independent claims 11, 13 and 14. These limitations in combination with the remaining limitations of claims 11, 13 and 14, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Stern (US 2018/0048498) shows that a WTRU may receive an uplink grant via a DCI, and based on that grant, may be scheduled for an upcoming UL transmission period. However, Stern fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411